         Case 3:19-cv-01624-KAD Document 28 Filed 01/28/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT


PERCY HOWARD,                                      :
     Plaintiff,                                    :
                                                   :
       v.                                          :   Case No. 3:19cv1624(KAD)
                                                   :
DIRECTOR ANTONIO SANTIAGO, et al.,                 :
     Defendants.                                   :


         MEMORANDUM OF DECISION RE: MOTION TO DISMISS (ECF. 22)

       The plaintiff, Percy Howard, currently incarcerated at the Brooklyn Correctional

Institution, initiated this civil rights action by filing a complaint against Directors of Security

Antonio Santiago and Christine Whidden, Security Risk Group Coordinator Aldi (“SRG

Coordinator Aldi”), Hearing Officer Acevedo, Lieutenant Russell and Correctional Officer

Payne. Compl., ECF No. 1. Howard’s claims arise out of his admission to the New Haven

Correctional Center in April 2018 as a pretrial detainee, his readmission to the Corrigan-

Radgowski Correctional Institution (“Corrigan-Radgowski”) in October 2018, again as a pretrial

detainee, and his designation to and confinement in the Security Risk Group (SRG) program at

Corrigan-Radgowski until and after his sentencing in April 2019. Id. at 1-8, 25-26. For relief,

Howard seeks compensatory and punitive damages, a declaratory judgment that the defendants

violated his constitutional rights and an injunction directing Security Director Santiago to place

him in general population. Id. at 33.

       Upon initial review, the court permitted the following claims to proceed: the Fourteenth

Amendment substantive and procedural due process claims arising out of Howard’s automatic

placement in the SRG Program upon his readmission to the Department of Correction in October
         Case 3:19-cv-01624-KAD Document 28 Filed 01/28/21 Page 2 of 10




2018; the Fourteenth Amendment substantive due process claim arising out of the allegedly

punitive conditions of confinement in the SRG Program, and a state law claim of intentional

infliction of emotional distress against SRG Coordinator Aldi and Security Director Whidden in

their individual capacities and Security Director Santiago in his individual capacity and in his

official capacity to the extent that Howard seeks injunctive relief. Id. The court dismissed all

other claims. See, IRO ECF No. 13. On August 31, 2020, Defendants Aldi, Whidden and

Santiago filed the instant motion to dismiss the intentional infliction of emotional distress claim.

For the reasons set forth below, the motion is granted.

Standard of Review

       When deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the court must

accept the complaint's factual allegations as true and must draw inferences in the plaintiff's

favor. Littlejohn v. City of New York, 795 F.3d 297, 306 (2d Cir. 2015). A motion filed pursuant

to “Rule 12(b)(6) must be decided on ‘facts stated on the face of the complaint, in documents

appended to the complaint or incorporated in the complaint by reference, and matters of which

judicial notice may be taken.’” Lunardini v. Mass. Mut. Life Ins. Co., 696 F. Supp. 2d 149, 155

(D. Conn. 2010) (quoting Leonard F. v. Israel Discount Bank of New York, 199 F.3d 99, 107 (2d

Cir. 1999)) (brackets omitted). The “complaint must ‘state a claim to relief that is plausible on

its face,’” setting forth “factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Kolbasyuk v. Capital Mgmt. Servs., LP, 918

F.3d 236, 239 (2d Cir. 2019) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007),

and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Accordingly, ‘threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.’”


                                                  2
             Case 3:19-cv-01624-KAD Document 28 Filed 01/28/21 Page 3 of 10




Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (quoting Iqbal, 556 U.S. at 678) (brackets

omitted).

        Allegations

        At the end of April 2018, Howard was confined at New Haven Correctional Center as a

pretrial detainee. Compl. at 7 ¶¶ 1 & at 9. On April 30, 2018, Officer Payne and Lieutenant

Russell, who were members of the Intelligence Unit, interviewed Howard about comments and

photographs that had been posted to his Facebook page prior to his admission to New Haven

Correctional Center. Id. ¶ 2 & at 9-10, 12. Lieutenant Russell and Officer Payne accused

Howard of being affiliated with the Bloods gang, an SRG, based on his Facebook posts. Id. ¶ 3

& at 9, 12. At the conclusion of the interview, Lieutenant Russell and Officer Payne informed

Howard that SRG Coordinator Aldi had directed them to charge him with SRG affiliation

because he had exhibited known hand signs, and/or colors, and/or graffiti, and/or articles that

could be attributed to his SRG. Id. at 7 ¶ 5; at 14. Howard received written notification

regarding the date of the SRG Membership/Designation Hearing would be held on May 2, 2018.

Id. at 14.

         On May 3, 2018, Howard participated in a hearing. Id. at 7 ¶¶ 8-10. Hearing Officer

Acevedo informed Howard that he would be unable to “beat” the charge that he was affiliated

with the Bloods gang. Id. ¶ 9. At the conclusion of the hearing, Officer Acevedo designated

Howard as a member of an SRG. Id. ¶ 10. On August 16, 2018, Howard posted bond and prison

officials discharged him from the Department of Correction. Id. ¶ 12.

        On October 6, 2018, prison officials readmitted Howard to a Department of Correction

facility as a pretrial detainee. Id. at 8 ¶¶ 21, 26. Prison officials transferred Howard to


                                                  3
         Case 3:19-cv-01624-KAD Document 28 Filed 01/28/21 Page 4 of 10




administrative segregation to participate in Phase 3 of the SRG Program at Corrigan-Radgowski

without providing him with a 90-day review in accordance with State of Connecticut Department

of Correction Administrative Directive 6.14. Id. ¶ 22.

       On April 10, 2019, a judge sentenced Howard to four years of imprisonment. See

http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=306662. Howard remained in

Phase 3 of the SRG program at Corrigan-Radgowski after he was sentenced. Id. at 25 ¶¶ 1-16.

He experienced many restrictive or uncomfortable conditions of confinement in Phase 3 of the

SRG Program as a pretrial detainee from October 2018 to April 2019 and as a sentenced prisoner

after April 10, 2019. Id. Those conditions included a lack of access to a library, vocational and

educational classes, group religious services and a brush to clean his toilet and limited access to

showers, telephone calls, visits from family members and time in the gym. Id. In addition,

prison officials required Howard to brush his teeth with a small toothbrush, write letters and

grievances with a security pen, and wear a white jumpsuit, prohibited him from purchasing a hot

pot to warm up his food, and imposed a spending limit on his commissary purchases. Id. ¶¶ 4-

15. As an inmate participating in the SRG Program, Howard could not receive good time credits

or be released to a halfway house or on parole. Id. ¶ 2.

       Prior to his admission to the Department of Correction in October 2018, mental health

providers had diagnosed Howard as suffering from anxiety, depression, post-traumatic stress

disorder, hearing voices and experiencing sleep issues and had prescribed medications to treat his

conditions and symptoms. Id. at 8 ¶ 29; at 26 ¶¶ 24-25, 27. After his reincarceration in October

2018, mental health providers did not prescribe Howard the same medications that a medical

provider had previously prescribed to him when he was out of prison. Id. at 8 ¶ 29; at 26 ¶¶ 25-


                                                 4
         Case 3:19-cv-01624-KAD Document 28 Filed 01/28/21 Page 5 of 10




27.

       Discussion

       Intentional Infliction of Emotional Distress (IIED)

       In Connecticut, to state a claim of intentional infliction of emotional distress, Plaintiff

must allege: (1) that the Defendant intended to inflict emotional distress or knew or should have

known that such distress was a likely result of its conduct; (2) that the conduct was extreme and

outrageous; (3) that the Defendant’s conduct was the cause of Plaintiff's distress; and (4) that the

emotional distress sustained by the Plaintiff was severe. See Appleton v. Bd. of Educ. of Town of

Stonington, 757 A.2d 1059, 1062 (2000) (citing Petyan v. Ellis, 510 A.2d 1337, 1342 (1986)).

The standard in Connecticut to demonstrate extreme and outrageous conduct is “stringent.” Huff

v. W. Haven Bd. of Educ., 10 F. Supp. 2d 117, 122 (D. Conn. 1998). Extreme and outrageous

conduct is defined as conduct that “exceeds all bounds usually tolerated by decent society.”

Crocco v. Advance Stores Co. Inc., 421 F. Supp. 2d 485, 503 (D. Conn. 2006) (internal quotation

marks omitted) (citing Carrol v. Allstate Insurance Co., 815 A.2d 119, 126 (2003)). It is conduct

that is “regarded as atrocious, and utterly intolerable in a civilized community. . . . [where]

recitation of the facts to an average member of the community would arouse his resentment

against the actor, and lead him to exclaim, Outrageous!” Appleton, 757 A.2d at 1062 (citation

omitted; internal quotation marks omitted). Conduct that is “merely insulting or displays bad

manners or results in hurt feelings is insufficient to form the basis for an action based upon

intentional infliction of emotional distress.” Id. (internal quotation marks omitted).

       Whether “conduct is sufficient to satisfy the element of extreme and outrageous conduct

is a question, in the first instance, for the court.” Miner v. Town of Cheshire, 126 F. Supp. 2d


                                                  5
         Case 3:19-cv-01624-KAD Document 28 Filed 01/28/21 Page 6 of 10




184, 194 (D. Conn. 2000) (citing Johnson v. Chesebrough–Pond's USA Co., 918 F. Supp. 543,

552 (D. Conn. 1996)). Only where reasonable minds might disagree does it become an issue for

the jury. DiTeresi v. Stamford Health System, Inc., 63 A.3d 1011, 1020 (2013).

       Defendants assert that Howard has failed to assert facts to support any of the requisites to

bringing a claim for IIED. The court agrees. In describing his claim of intentional infliction of

emotional distress, Howard alleges that Santiago, Whidden and Aldi are liable because their

actions in placing him in the SRG program caused him “extreme emotional distress.” Compl. at

4, 6. In response to the motion to dismiss, Howard further asserts that he is not a member of a

gang and that the defendants’ actions, in placing him in a unit with a group of violent gang

members on the “flimsiest” of evidence, i.e. social media posts, is outrageous and shocks the

conscience. Such conclusory allegations do not elevate a disagreement over the factual question

of gang membership (and therefore placement in the SRG program) into an intentional

conscience shocking tort.

       Indeed, Howard does not allege facts to support any inference that Santiago, Whidden or

Aldi actually intended to cause him emotional distress by placing him in the SRG program. Nor

has Howard asserted facts from which the court could infer that he actually suffered “extreme

emotional distress” during the six months he was confined in the SRG program. Here merely

asserts that his mental health conditions were exacerbated by inadequate treatment received

while in the program. See, e.g., Squeo v. Norwalk Hosp. Ass'n, 316 Conn. 558, 600, 113 A.3d

932, 957 (2015) (The emotional distress “must be so severe that no reasonable person could be

expected to endure it.”). Nor can the court conclude that the actions of the Defendants were

“extreme and outrageous,” as those terms are defined at common law. See, supra. at 5-6. The


                                                 6
         Case 3:19-cv-01624-KAD Document 28 Filed 01/28/21 Page 7 of 10




motion to dismiss the state law claim of intentional infliction of emotional distress is granted.

       Negligent Infliction of Emotional Distress (NIED)

       In the alternative, Howard requests that the court construe the complaint as asserting a

claim of negligent infliction of emotional distress. To state a claim of negligent infliction of

emotional distress, a plaintiff must prove that:

       (1) the defendant's conduct created an unreasonable risk of causing the plaintiff
       emotional distress; (2) the plaintiff's distress was foreseeable; (3) the emotional
       distress was severe enough that it might result in illness or bodily harm; and (4)
       the defendant's conduct was the cause of the plaintiff's distress.

Hall v. Bergman, 296 Conn. 169, 182 n.8, 994 A.2d 666 (2010) (quoting Carrol., 262 Conn. at

444, 815 A.2d at 127). The court need not decide whether the allegations in the complaint

plausibly allege a negligent infliction of emotional distress claim, because any such claim is

barred by the Eleventh Amendment, and/or statutory immunity and/or sovereign immunity.

       To the extent that Howard asserts this negligence claim against Santiago in his official

capacity seeking injunctive relief, the claim is barred by the Eleventh Amendment. See Vega v.

Semple, 963 F.3d 259, 283-84 (2d Cir. 2020) (holding plaintiff’s claims for “prospective relief

against Defendants in their official capacity for violations of the Connecticut Constitution and

state law . . . are indeed barred by the Eleventh Amendment under the Pennhurst doctrine.”)

(internal quotation marks omitted). Accordingly, the claim against Santiago seeking injunctive

relief for negligent infliction of emotional distress is dismissed. See 28 U.S.C. § 1915A(b)(1).

       Conn. Gen. Stat. §4-165 provides that “[n]o state officer or employee shall be personally

liable for damage or injury, not wanton, reckless or malicious, caused in the discharge of his or

her duties or within the scope of his or her employment.” Conn. Gen. Stat. § 4–165. Connecticut

courts have held that “wanton, reckless, or malicious” acts go beyond gross negligence, and

                                                   7
             Case 3:19-cv-01624-KAD Document 28 Filed 01/28/21 Page 8 of 10




denote “highly unreasonable conduct, involving an extreme departure from ordinary care, in a

situation where a high degree of danger is apparent.” Martin v. Brady, 261 Conn. 372, 379, 802

A.2d 814, 819 (2002) (internal quotation marks and citation omitted). Accordingly, state

employees are not “personally liable for their negligent actions performed within the scope of

their employment.” Miller v. Egan, 265 Conn. 301, 319, 828 A.2d 549, 561 (2003).1 There can

be no question that the defendants were acting within the scope of their employment.

Accordingly, any purported negligent infliction of emotional distress claims against Santiago,

Whidden and Aldi in their individual capacities are barred by statutory immunity under Conn.

Gen. Stat. § 4-165 and are dismissed. See 28 U.S.C. § 1915A(b)(2).

         Although it is not clear that Howard intended to do so, to the extent the NIED claim

might be asserted against these defendants in their official capacities, such claims are barred by

sovereign immunity. The doctrine of sovereign immunity “protects state officials and employees

from lawsuits resulting from performance of their duty.” Hultman v. Blumenthal, 67 Conn. App.

613, 620, 787 A.2d 666, 672, cert. denied, 259 Conn. 929, 793 A.2d 253 (2002). The doctrine

applies both to lawsuits seeking monetary damages against the state and to lawsuits seeking

monetary damages against state officials in their official capacities. See Miller, 265 Conn. at

313, 828 A.2d at 558 (“a suit against a state officer concerning a matter in which the officer

represents the state is, in effect, against the state”) (internal quotation marks and citation

omitted). Howard asserts no claim that Santiago, Whidden or Aldi waived



         1   In addition, “[a]ny person having a complaint for such damage or injury” must “present ... [the] claim
against the state” to the State Claims Commissioner who may authorize an action against the state or a state official.
Conn. Gen. Stat. §§ 4-160(a), 4-165(a). When filing a lawsuit, the plaintiff must allege that he or she sought
“authorization and the date on which it was granted.” Conn. Gen. Stat. § 4-160(c). Howard has not asserted that he
filed a claim with the Connecticut Claims Commissioner or that he received the required authorization to file suit
against the State and its officials.
                                                          8
         Case 3:19-cv-01624-KAD Document 28 Filed 01/28/21 Page 9 of 10




sovereign immunity to suits alleging the negligent infliction of emotional distress against them in

their official capacities. Accordingly, the claims seeking money damages against Santiago,

Whidden and Aldi in their official capacities for negligent infliction of emotional distress are

barred by sovereign immunity and are dismissed. See 28 U.S.C. § 1915A(b)(2).

       Although not raised by motion, the court observes that upon initial review, Howard’s

First Amendment retaliation claim and Fourteenth Amendment due process claims related to his

designation as an SRG member and placement in the SRG program in May 2018 were dismissed

without prejudice because it did not appear that Howard had fully exhausted his available

administrative remedies as to these claims prior to filing this action as required by 42 U.S.C. §

1997e(a). See IRO, ECF No. 13, at 7-10, 21-22. Howard was permitted forty-five days to file a

notice and evidence demonstrating that he had exhausted his available administrative remedies in

a timely and proper manner, id. at 22 and cautioned Howard that if he failed to do so, those

claims would be dismissed with prejudice. Howard did not file any notice or evidence that he

exhausted his administrative remedies as to these claims. Accordingly, the First Amendment

retaliation claims and the Fourteenth Amendment due process claims arising out of his

designation to the SRG program are DISMISSED with prejudice.

Conclusion

       The Motion to Dismiss [ECF No. 22] the intentional infliction of emotional distress

claim is GRANTED. To the extent that the complaint may be construed to assert a claim of

negligent infliction of emotional distress, that claim is DISMISSED under 28 U.S.C. §

1915A(b)(1) and (2). Because Howard did not file a notice and evidence of his attempts to

exhaust the First Amendment retaliation claim and the Fourteenth Amendment due process claim


                                                 9
        Case 3:19-cv-01624-KAD Document 28 Filed 01/28/21 Page 10 of 10




related to his designation as an SRG member in May 2018, those claims are DISMISSED with

prejudice pursuant to court’s Initial Review Order, [ECF No. 13].

       SO ORDERED at Bridgeport, Connecticut this 28th day of January, 2021.

                                            __/s/______________________________
                                            Kari A. Dooley
                                            United States District Judge




                                               10
